Case 2:20-cv-08335-SB-AGR Document 25 Filed 11/13/20 Page 1 of 6 Page ID #:441

                                                                       JS-6
Case 2:20-cv-08335-SB-AGR Document 25 Filed 11/13/20 Page 2 of 6 Page ID #:442




 Defendants filed a notice of removal, asserting diversity jurisdiction under 28
 U.S.C. § 1332. In support of their jurisdictional claim, Defendants submitted the
 Declaration of Patrick J. Thompson, the majority owner and managing member of
 Nurtur and the president and manager of Nurtur L.A. Id. Addressing citizenship,
 Thompson states:

          Nurtur is, and was at the time of filing of this action, a limited liability
          company organized under the laws of the State of Ohio with its
          principal place of business in Ohio. Nurtur Holdings LLC owns
          100% of Nurtur. In addition to myself, the minority members of
          Nurtur Holdings LLC are Mark Phelan, an individual residing in the
          State of Ohio; Gus Vratsinas, an individual residing in the State of
          Arkansas; John Vratsinas, an individual residing in the State of
          Florida; and Gregory Hanner, an individual residing in the States of
          Ohio and/or Illinois.

          Nurtur [L.A.] is, and was at the time of filing of this action, a limited
          liability company organized under the laws of the State of Ohio with
          its principal place of business in Ohio. Nurtur [L.A.] has three
          members: Thomas Hoffman and Mark Fallon, both of whom reside in
          the State of Ohio, own the majority of interests, while Nurtur
          Holdings LLC owns a minority of interests.

 Dkt. No. 4, Thompson I Decl. ¶¶ 3-4.

       On October 13, 2020, Plaintiff filed this motion to remand, pointing out
 obvious deficiencies in the Thompson declaration filed in support of removal and
 seeking an award of attorneys’ fees under 28 U.S.C. § 1447(c). Mot. at 23-24. In
 opposition, Defendants argue that diversity jurisdiction exists as defined under 28
 U.S.C. § 1332(a) (for non-class actions) and under 28 U.S.C. § 1332(d) (for class
 actions under the Class Action Fairness Act (“CAFA”)). Opp. at 6, 14.
 Defendants filed a second Thompson declaration stating:

          Nurtur Holdings LLC owns 100% of Nurtur. I am the majority
          member of Nurtur Holdings LLC, and the minority member of Nurtur
          Holdings LLC is Mark Phelan. Since the filing of the Notice of
          Removal, I purchased the interests of Gus Vratsinas, John Vratsinas,
          and Gregory Hanner, who previously were minority members of
          Nurtur Holdings LLC, as well. I reside and am domiciled in the State
          of Ohio, and Mark Phelan also resides and is domiciled in the State of

 CV-90 (12/02)                       CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                               2
Case 2:20-cv-08335-SB-AGR Document 25 Filed 11/13/20 Page 3 of 6 Page ID #:443




          Ohio. Neither of Nurtur’s members reside or are domiciled in the
          State of California.

          Nurtur [L.A.] has three members: Thomas Hoffman and Mark Fallon
          own a majority of the interests, and Nurtur Holdings LLC owns a
          minority of interests. Thomas Hoffman and Mark Fallon both reside
          and are domiciled in the State of Ohio. As previously stated, the
          members of Nurtur Holdings LLC reside and are domiciled in the
          State of Ohio. None of Nurtur [L.A.]’s members reside or are
          domiciled in the state of California.

 Dkt. No. 17-2, Thompson II Decl. ¶¶ 5, 8.

        In reply, Plaintiff argues that the second Thompson declaration, even if
 considered despite its evidentiary flaws, does not cure the deficiencies of the first.
 Plaintiff notes that the second declaration is every bit as conclusory as the first and
 suggests that the deficiency does not appear to be one of lawyering:

          It is curious that an Ohio LLC and the Ohio individuals who own it
          should open a physical school in Los Angeles, California to enroll
          California students to meet California licensing requirements and
          pursue careers in California. There are no facts explaining why
          Nurtur [L.A.] exists, why it was opened in Los Angeles, why it
          focuses on training students to meet California licensing requirements,
          and how Thompson manages Nurtur [L.A.]. Why would a small Ohio
          company decide to start a small school wedged in between a Taco
          Bell and Jerry’s Famous Deli in Westwood, California, thousands of
          miles away, with no connection between the owners and the locale?

 Reply at 13.

        That is a fair question—and though not a dispositive question for purposes
 of diversity jurisdiction, it does raise suspicion when Defendants offer yet another
 conclusory declaration in the face of a reasonable jurisdictional challenge.
 Defendants do not have the burden of removing all suspicion, but they are required
 to establish jurisdiction by a preponderance of the evidence, which they have not
 done here, as explained below.




 CV-90 (12/02)                      CIVIL MINUTES – GENERAL         Initials of Deputy Clerk VPC

                                              3
Case 2:20-cv-08335-SB-AGR Document 25 Filed 11/13/20 Page 4 of 6 Page ID #:444




 II.      DISCUSSION

          A.     STRONG PRESUMPTION AGAINST REMOVAL
                 JURISIDICTION

        A defendant may remove a civil action from state to federal court so long as
 jurisdiction originally would lie in federal court. 28 U.S.C. § 1441(a). If removal
 is based on diversity jurisdiction, id. at § 1441(b), the removing defendant must
 prove complete diversity of citizenship among the parties and the amount in
 controversy exceeds $75,000. 28 U.S.C. § 1332. The removing party bears the
 burden of proof. Abrego v. The Dow Chem. Co., 443 F.3d 676, 684 (9th Cir. 2006)
 (noting the “near-canonical rule that the burden on removal rests with the
 removing defendant”). In attempting to discharge this burden, the removing party
 must remember that there is a “‘strong presumption’ against removal jurisdiction.”
 Gaus v. Miles, Inc., 980 F.2d 564, 566-67 (9th Cir. 1992) (relying on this “strong
 presumption” in evaluating the dearth of evidence adduced by the removing party)
 (internal quotation omitted). Indeed, “[f]ederal jurisdiction must be rejected if
 there is any doubt as to the right of removal in the first instance.” Id. at 566.

          B.     DIVERSITY OF CITIZENSHIP

        A person’s state citizenship is determined by the person’s domicile—not the
 person’s state of residence. A person is not necessarily domiciled where she
 resides; rather, a domicile is a person’s permanent home, where she resides with
 the intention to remain or to which she intends to return. Lew v. Moss, 797 F.2d
 747, 749 (9th Cir. 1986); see Weible v. United States, 244 F.2d 158, 163 (9th Cir.
 1957) (“Residence is physical, whereas domicile is generally a compound of
 physical presence plus an intention to make a certain definite place one’s
 permanent abode . . .”). Numerous factors may be considered when evaluating a
 person’s intent to remain in, or return to, a given state, including such “objective
 facts” as the person’s “current residence, voting registration and voting practices,
 location of personal and real property, location of brokerage and bank accounts,
 location of spouse and family, membership in unions and other organizations,
 place of employment or business, driver’s license and automobile registration, and
 payment of taxes.” Lew, 797 F.2d at 750.




 CV-90 (12/02)                   CIVIL MINUTES – GENERAL          Initials of Deputy Clerk VPC

                                           4
Case 2:20-cv-08335-SB-AGR Document 25 Filed 11/13/20 Page 5 of 6 Page ID #:445




        Measured against the applicable standard, the evidence presented by
 Defendants falls far short of the mark. The named defendants1 in this case are two
 limited liability corporations (“LLCs”): Nurtur and Nurtur L.A. For purposes of
 diversity jurisdiction, LLCs are citizens of every state where their owners,
 members, or partners are citizens. See Johnson v. Columbia Properties
 Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (holding that LLCs are treated
 like partnerships for diversity jurisdiction). This means that each LLC owner or
 member must be a U.S. citizen and a citizen of a state different from that of the
 plaintiff(s). Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir.
 1983).

        In his first declaration, Thompson states that he is Nurtur’s majority owner
 and managing member and Nurtur L.A.’s president and manager. He asserts only
 that he is a “resident of the State of Ohio,” providing no evidence of domicile.
 Thompson I Decl. ⁋ 1. He provides similarly insufficient evidence for Nurtur’s
 other members, asserting that: Mark Phelan, Thomas Hoffman, and Mark Fallon
 reside in Ohio; Gus Vratsinas resides in Arkansas; John Vratsinas resides in
 Florida; and Gregory Hanner resides in “Ohio and/or Illinois.” Id. ⁋⁋ 3-4. In his
 second declaration, Thompson attempts to fill in the gaps by conclusorily adding
 that each owner or member of Nurtur and Nurtur L.A. is “domiciled” where he
 resides.2 Thompson states that he “reside[s] and [is] domiciled in the State of
 Ohio, and Mark Phelan also resides and is domiciled in the State of Ohio,” and that
 “Thomas Hoffman and Mark Fallon both reside and are domiciled in the State of
 Ohio.” Thompson II Decl. ⁋⁋ 5, 8.3

       Thompson has not proven that he or any other LLC member is domiciled
 outside California. A “bald” assertion of domicile is not proof of domicile. Gaus,

 1
     The citizenship of DOE defendants is disregarded. 28 U.S.C. § 1441(b)(1).
 2
  Defendants claim that the second Thompson declaration may be considered as an
 amendment of their removal petition. Opp. at 8 (citing Cohn v. Petsmart, Inc., 281
 F.3d 837, 840 n. 1 (9th Cir. 2002). Plaintiff does not argue otherwise, though she
 objects to its consideration on evidentiary grounds.
 3
   Thompson also asserts that he “purchased the interests of Gus Vratsinas, John
 Vratsinas, and Gregory Hanner” after removal of this case. Id. ⁋ 5. This change is
 irrelevant because diversity jurisdiction is determined “as of the time [the action]
 was filed and removed.” Strotek Corp. v. Air Transp. Ass’n of Am., 300 F.3d 1129,
 1134 (9th Cir. 2002).


 CV-90 (12/02)                    CIVIL MINUTES – GENERAL        Initials of Deputy Clerk VPC

                                            5
Case 2:20-cv-08335-SB-AGR Document 25 Filed 11/13/20 Page 6 of 6 Page ID #:446




 980 F.2d at 567 (citing Garza v. Bettcher Indus., Inc., 752 F.Supp. 753, 763 (E.D.
 Mich. 1990)). To satisfy their burden, Defendants are required to provide “the
 underlying facts supporting [their] assertion” of citizenship. Id. (emphasis in
 original). The U.S. Supreme Court articulated this principle long ago, stating: “If
 [a party’s] allegations of jurisdictional facts are challenged by his adversary in any
 appropriate manner, he must support them by competent proof.” McNutt v. Gen.
 Motors Acceptance Corp. of Indiana, 298 U.S. 178, 189 (1936) (quoted in Gaus,
 980 F.2d at 566-67). Were it otherwise, a party asserting jurisdiction would decide
 jurisdiction by offering conclusory assertions that escape meaningful judicial
 review.

        Neither declaration provides any of the underlying facts supporting the
 assertion of domicile. Thompson does not even provide a statement that he intends
 to remain in Ohio (which in itself would be insufficient), much less the type of
 objective facts that must be considered. See Lew, 797 F.2d at 750. His declaration
 offers similarly inadequate information for the other LLC members but suffers
 from the additional flaw that it lacks a foundation to establish his knowledge of
 their domicile. The evidentiary objections are therefore well founded. This leaves
 the removal petition lacking any evidence of domicile for any Defendant, requiring
 the Court to remand this case to state court. 4

          C.     REQUEST FOR ATTORNEYS’ FEES

       Plaintiff requests an award of attorneys’ fees. Fees may be awarded “where
 the removing party lacked an objectively reasonable basis for seeking removal.”
 Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005). This Court cannot
 say that removal was unreasonable in a case in which a California citizen has sued
 two Ohio LLCs. What the Court can say is that Defendants failed to satisfy their
 burden of proving diversity citizenship. The request is therefore denied.

 III.     CONCLUSION

       Plaintiff’s Motion is GRANTED (other than the fee request), and this matter
 is remanded to Los Angeles Superior Court.

 4
   Because Defendants have failed to show any diversity of citizenship, their
 reliance on the relaxed diversity requirements under CAFA is unavailing. As a
 result, the Court need not reach the serious question whether Defendants have
 satisfied the $5 million jurisdictional amount.

 CV-90 (12/02)                    CIVIL MINUTES – GENERAL          Initials of Deputy Clerk VPC

                                            6
